IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-40177
                          Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ARNULFO ARAGUZ-BRIONES,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-00-CR-521-1
                       --------------------
                          August 27, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Arnulfo Araguz-Briones, the

Federal Public Defender, has filed a motion to withdraw and a

brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Araguz-Briones has not filed a response.     Our independent review

of the brief and the record discloses no nonfrivolous issue in

this direct appeal.   Accordingly, the motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH

CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.